Citation Nr: 0025657	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 
INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1942 to November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that denied service 
connection for the cause of the veteran's death, and denied 
dependency and indemnity compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318.  The appellant 
submitted a notice of disagreement in December 1998, and the 
RO issued a statement of the case in December 1998.  The 
appellant submitted a substantive appeal in May 1999.  A 
hearing scheduled in December 1999 was canceled by the 
veteran and not rescheduled.

In light of the Board's decision granting service connection 
for the cause of the veteran's death, the issue of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is moot, as discussed below.


FINDINGS OF FACT

1.  The veteran's death in August 1998 was due to chronic 
lymphocytic leukemia; cachexia with prerenal azotemia and 
electrolyte imbalance and chronic obstructive pulmonary 
disease were contributing causes of death.

2.  At the time of the veteran's death, service connection 
was in effect for irritable bowel syndrome, rated 10 percent 
disabling; service connection was also in effect for 
psychoneurosis, residuals of frozen feet, scar right knee, 
and thrombophlebitis.

3.  The veteran's service-connected irritable bowel syndrome 
contributed to his condition of cachexia.

4.  Cachexia was a contributory cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's cachexia was aggravated by his service-
connected irritable bowel syndrome.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  A service-connected disability contributed substantially 
and materially to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

3.  The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000) is moot and the 
appeal is dismissed.  38 U.S.C.A. §§ 1318, 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1942 to 
November 1945, and was a prisoner of war (POW) of the German 
government from December 1944 to May 1945.

A 1988 POW/Social Work Report reflects that, since the war, 
the veteran was experiencing urinary frequency and soft 
stools.  The veteran reported having about three bowel 
movements daily, with the third being watery.

A report of VA examination in 1994 reflects that the veteran 
was diagnosed with chronic and intermittent diarrhea, due to 
irritable bowel syndrome.

A December 1994 RO rating decision granted service connection 
for irritable bowel syndrome, and assigned a 10 percent 
evaluation under diagnostic code 7319, effective from July 
1993.

A report of VA examination in September 1997 reflects that 
the veteran's service-connected disabilities rendered him 
unemployable.  It was the opinion of the examiner that the 
service-connected irritable bowel syndrome, with 7 or 8 bowel 
movements a day for long periods of time, contributed to the 
veteran's present condition of cachexia "and thin (sic)."

A death certificate reveals that the veteran's death in 
August 1998 was due to chronic lymphocytic leukemia.  
Cachexia with prerenal azotemia and electrolyte imbalance, as 
well as chronic obstructive pulmonary disease, were listed as 
contributing to the veteran's death.  An autopsy was not 
performed.  The veteran died at a hospital.

A report in March 1999 reflects that the Chief of Staff at a 
VA hospital reviewed the veteran's claims folder, death 
certificate, final hospital report, and VA examination report 
of September 1997.  It was the opinion of the Chief of Staff 
that neither chronic obstructive pulmonary disease nor 
prerenal azotemia cause chronic lymphocytic leukemia, 
although each may have contributed to the death of the 
veteran; that irritable bowel syndrome was not known to cause 
malignant disease, such as chronic lymphocytic leukemia, and 
was not associated with significant wasting; that the 
veteran's cachexia most likely resulted from his malignant 
disease and from chronic obstructive pulmonary disease; and 
that the veteran's irritable bowel syndrome did not 
contribute substantially or materially to the veteran's 
death.

Statements of the appellant in the claims folder are to the 
effect that the veteran's irritable bowel syndrome caused 
symptoms which contributed to the veteran's death.

B.  Legal Analysis

The appellant's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Prior 
to Allen, "secondary" service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability did not exist.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence establishes that the veteran's death was caused 
by chronic lymphocytic leukemia, and that cachexia with 
prerenal azotemia and electrolyte imbalance and chronic 
obstructive pulmonary disease were contributing causes of 
death.

At the time of the veteran's death, service connection was in 
effect for the following disorders:  Irritable bowel 
syndrome, rated 10 percent; psychoneurosis, conversion 
hysteria, manifested by headaches, post-traumatic stress 
disorder (PTSD), rated 70 percent; residuals of frozen feet, 
rated 10 percent; scar right knee, residual flack wound, 
rated noncompensable; and thrombophlebitis of the right and 
left legs, rated noncompensable.  A total disability rating 
for compensation purposes based on individual unemployability 
had been granted, effective in February 1997.

What is pertinent here is the September 1997 medical 
statement by a VA physician who reported that the veteran's 
service-connected irritable bowel syndrome contributed to 
cachexia.  The Board notes that cachexia was listed on the 
death certificate as a contributing or underlying cause of 
the veteran's death.

The Board notes that, under Allen supra, the appellant need 
not show that cachexia arose during service, but instead must 
show that the veteran's cachexia was aggravated by his 
service-connected irritable bowel syndrome.  The opinion of 
the VA examiner was to the effect that 7 or 8 bowel movements 
daily for long periods of time did contribute to the 
veteran's cachexia.  The Board finds this medical statement 
credible for purposes of demonstrating aggravation.

With respect to the March 1999 medical opinion of the VA 
Chief of Staff, the Board notes that the opinion does not 
indicate whether the veteran's cachexia was a contributing 
cause of death.  The VA Chief of Staff noted only that the 
veteran's chronic obstructive pulmonary disease and prerenal 
azotemia may have contributed to death.  It was also noted 
that the veteran's cachexia most likely resulted from his 
malignant disease and from chronic obstructive pulmonary 
disease.  The VA Chief of Staff concluded, however, that the 
service-connected irritable bowel syndrome did not contribute 
substantially or materially to the veteran's death.

Having considered all the evidence, the Board finds that it 
is at least in equipoise as to whether or not the veteran's 
service-connected irritable bowel syndrome aggravated his 
condition of cachexia, which in turn contributed 
substantially and materially to the cause of the veteran's 
death.  Under the circumstances, the appellant prevails as to 
her claim for service connection for the cause of the 
veteran's death with application of the benefit of the doubt 
in her favor.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  DIC Benefits

Under 38 U.S.C.A. § 1318, DIC benefits shall be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected when the following 
conditions are met:


(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled 


to receive) compensation at the time of 
death for service-connected disability 
that either:

(a) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
10 or more years immediately 
preceding death; or

(b) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding death.

38 U.S.C.A. § 1318.

Here, the Board has granted service connection for the cause 
of the veteran's death; therefore, the appellant is entitled 
to DIC benefits under 38 U.S.C.A. § 1310.  When a veteran 
dies after 1956 from a service-connected or compensable 
disability, the Secretary shall pay DIC benefits to such 
veteran's surviving spouse.  38 U.S.C.A. § 1310.  Therefore, 
the Board finds that it is unnecessary to address the merits 
of the claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 since a full grant of this benefit under 38 
U.S.C.A. § 1310 has been awarded.  Consequently, the Board 
concludes that the appeal for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot and the appeal is 
dismissed.  38 U.S.C.A. §§ 1318, 5107; 38 C.F.R. § 3.22.




ORDER

Service connection for the cause of the veteran's death is 
granted.

The appeal for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed.






		
	J. E. DAY
	Member, Board of Veterans' Appeals

 



